TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00032-CR



                              Laura Suzanne Weaver, Appellant

                                                v.

                                 The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 8421, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant has filed a motion to dismiss her appeal in compliance with the rules of

appellate procedure. See Tex. R. App. P. 42.2. We grant the motion and dismiss the appeal. See id.




                                                     ____________________________________

                                                     David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 15, 2011

Do Not Publish